Citation Nr: 0944394	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-36 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 20, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD) with major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida.

In a January 2003 rating decision, the RO denied the 
Veteran's claim of entitlement to an earlier effective date 
for the evaluation of PTSD with major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia.  
In August 2003 the Veteran file a notice of disagreement 
regarding this rating decision.  In a rating decision dated 
in September 2003 the RO granted the Veteran an evaluation of 
100 percent disabling for PTSD with major depressive 
disorder, dysthymic disorder, and panic disorder without 
agoraphobia effective February 2003.  In an April 2004 rating 
decision the RO granted the Veteran an effective date of 
December 2002 for a rating of 100 percent disabling for PTSD 
with major depressive disorder, dysthymic disorder, and panic 
disorder without agoraphobia.  Subsequently, in an April 2004 
report of contact, reduced to writing and associated with the 
claims folder, the Veteran's representative withdrew the 
Veteran's appeal of entitlement to an earlier effective date 
for the evaluation of PTSD with major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia.  
The Board notes that an appeal may be withdrawn in writing at 
any time before the Board promulgates a decision; therefore, 
the issue is withdrawn and is not before the Board for 
appellate review.  See 38 C.F.R. §§ 20.202, 20.204(b) (2009).

When this matter was before the Board in August 2008, the 
Board granted the Veteran an effective date of September 20, 
1999, and no earlier, for the grant of service connection for 
PTSD with major depressive disorder, dysthymic disorder, and 
panic disorder without agoraphobia.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) insofar as it denied entitlement to 
an effective date earlier than September 20, 1999.  In a 
February 2009 Order, the Court granted the parties' joint 
motion for remand, vacating the Board's August 2008 decision 
and remanded the case for compliance with the terms of the 
joint motion.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for chronic nervous condition was denied March 25, 
1970.  He was informed of this decision in a letter dated 
March 31, 1970, but did not file an appeal.

2.  The Veteran subsequently filed a claim for entitlement to 
service connection for bipolar depression on September 20, 
1999.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than September 20, 1999, for service connection for PTSD with 
major depressive disorder, dysthymic disorder, and panic 
disorder without agoraphobia have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. §§  3.114, 3.156, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

The Veteran seeks an earlier effective date for the service 
connection of PTSD.  The Veteran contends that the effective 
date for his service-connected PTSD should be the day after 
his separation from active service in March 1970.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2), (r).  See Nelson v. Principi, 18 Vet. App. 407, 
409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004), aff'd, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215, 
216-17 (1993).

The Court, has explicitly stated that the "mere presence" 
of a diagnosis of a specific disorder in a VA medical report 
"does not establish an intent on the part of the Veteran" 
to seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The effective date of 
service connection cannot be based on the date of the 
earliest medical evidence demonstrating a causal connection.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
the appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have intent to file a claim for VA benefits).  
A claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits 
must be submitted in the form prescribed by the Secretary.  
38 U.S.C.A. § 5101(a).  38 U.S.C.A. § 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Such a communication 
may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Id.

Upon review of all of the evidence of record, the Board finds 
that entitlement to an effective date earlier than September 
20, 1999, for service connection for PTSD with major 
depressive disorder, dysthymic disorder, and panic disorder 
without agoraphobia is not warranted.

The Veteran filed a claim for service connection for a 
chronic nervous condition in March 1970.  The claim was 
denied by a rating decision dated March 25, 1970, and the 
Veteran was notified of the decision in a letter dated March 
31, 1970.  The notice letter, dated March 31, 1970, indicates 
that the Veteran was provided with the "appeals paragraph."  
The Veteran did not appeal this decision and, therefore, the 
decision became final.

The Veteran contends that the March 1970 rating decision is 
not final due to a failure of VA to provide him with a 
statement of his appellate rights.  The Board finds that this 
argument is unavailing and that the March 1970 rating 
decision is final because the Veteran was provided with 
notice of the March 1970 rating decision by way of March 31, 
1970, notice letter and that the notice notice letter 
included a statement indicating that a statement of the 
Veteran's appellate rights was included.

The Court has consistently held that the law presumes the 
regularity of the administrative process.  See Marsh v 
Nicholson, 19 Vet. App. 381, 385 (2005); Crain v. Principi, 
17 Vet. App. 18, 186 (2003).  Similarly, the Court has 
repeatedly declared that there mere assertion of nonreceipt 
of notice is not sufficient, by itself, to constitute clear 
evidence to the contrary to rebut the presumption of 
regularity.  See McCullough v. Principi, 15 Vet. App. 272, 
275 (2001); YT v. Brown, 9 Vet. App. 195, 199 (1996).  In 
this case, the evidence of record reveals that, not only was 
the Veteran sent a notice letter, the letter indicates that 
the Veteran was provided with a statement of his appellate 
rights.  As such, the Board finds that the Veteran was 
provided with adequate notice pursuant to 38 C.F.R. § 3.103 
and, in the absence of a claim that the March 1970 rating 
decision was based upon clear and unmistakable error, the 
March 1970 rating decision is final.

Subsequently, on September 20, 1999, the Veteran filed a 
claim for service connection for bipolar depression and 
attached statements referring to the Veteran's treatment for 
depression.  The Board notes that the Veteran in receipt of 
service-connected benefits for PTSD with major depressive 
disorder, dysthymic disorder, and panic disorder without 
agoraphobia, effective September 20, 1999.

As noted above, the March 1970 rating decision is final and 
the Veteran has not claimed that the decision was based upon 
clear and unmistakable error.  As such, the first possible 
claim for PTSD, either formal or informal, was not made until 
September 20, 1999, the current effective date assigned for 
service connection.  As such, entitlement to an effective 
date earlier than September 20, 1999, for the grant of 
service connection for PTSD with major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia, 
must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an effective date 
earlier than September 20, 1999, for the grant of service 
connection for PTSD with major depressive disorder, dysthymic 
disorder, and panic disorder without agoraphobia, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection for PTSD.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of the 
evidence is required.


ORDER

Entitlement to an effective date earlier than September 20, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD) with major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia, 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


